Exhibit 10.1
          UNDERTAKING (this “Undertaking”) entered into this 28th day of August,
2008, by STARFIRE HOLDING CORPORATION, a Delaware corporation (the
“Indemnitor”), for the benefit of XO Holdings, Inc., a Delaware corporation
(“XO”) and its subsidiaries (collectively with XO, the “Indemnitees” and each of
such Indemnitees individually, an “Indemnitee”).
          WHEREAS, on July 25, 2008, XO and certain affiliates of the Indemnitor
entered into a Stock Purchase Agreement (the “Purchase Agreement”), pursuant to
which such affiliates of Indemnitor (collectively, the “Purchasers”) purchased
certain securities of XO in accordance with the terms and conditions of the
Purchase Agreement;
          WHEREAS, entities directly or indirectly owned by Carl C. Icahn,
including the Indemnitor and the Purchasers, that are under common control or
members of a controlled group, in each case within the meaning of Section 4001
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”) and
the rules and regulations promulgated thereunder (the “Controlled Group”), are
subject to certain liabilities under ERISA and the Code with respect to, among
other things, pension plan minimum funding and termination liabilities, excise
taxes, and COBRA liabilities (collectively, the “Liabilities”);
          WHEREAS, as a result of the consummation of the transactions
contemplated by the Purchase Agreement, XO and its subsidiaries have or may
become part of the Controlled Group;
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Indemnitor hereby undertakes and agrees as follows:
          1. Defined Terms. Unless otherwise defined herein, each capitalized
term used herein shall have the meaning attributed to it below:
     “affiliate” shall mean, with respect to any person referred to herein, any
person directly or indirectly controlling, controlled by or under direct or
indirect common control with such other person, where “control” means the
possession, directly or indirectly, of more than fifty percent (50%) of the
outstanding shares, securities or voting interests of a person.
     “Effective Date” shall mean July 25, 2008, the date on which the
transactions contemplated by the Purchase Agreement were consummated such that
the Indemnitees may be deemed under ERISA or the Code to be a member of the
Controlled Group.
     “Entity” shall mean any partnership, limited liability company, joint
venture, corporation, trust or other business entity or vehicle.

 



--------------------------------------------------------------------------------



 



     “Losses” shall mean any and all losses, costs, damages, fees or expenses
(including, without limitation, reasonable attorneys fees and disbursements)
arising from Liabilities incurred by any Indemnitee as a result of such person
being alleged in a written notice from a government agency of competent
authority or in a claim from a multi-employer plan with regard to withdrawal
liability, or deemed, under ERISA or the Code, to be a member of the Controlled
Group, in each case other than any Liabilities of XO or any XO Subsidiary
thereof (now owned or hereafter existing or acquired) in respect of plans and
programs established or maintained or contributed to for the benefit of XO or
any XO Subsidiary thereof (now owned or hereafter existing or acquired).
     “Net Worth” shall mean, as to any Entity, the amount by which its total
assets exceed its total liabilities, all as determined on a consolidated basis
in accordance with generally accepted accounting principles applicable in the
United States of America.
     “Termination Date” shall mean that date, if any, on which the Indemnitees
are no longer subject to any: (x) Liability; or (y) contingency that could
result in the imposition of any Losses upon an Indemnitee.
     “XO Subsidiary” shall mean any direct or indirect subsidiary of XO other
than (x) Indemnitor or any (y) affiliate of Indemnitor which was a direct or
indirect subsidiary or parent corporation of Indemnitor prior to becoming a
direct or indirect subsidiary of XO.
          2. Indemnity. The Indemnitor agrees that from the Effective Date and
through the Termination Date, at its sole cost and expense, it will indemnify
and defend and hold harmless, each Indemnitee, from any and all Losses incurred
by any Indemnitee or its assets.
          3. Net Worth. Any Indemnitor that is an Entity agrees that from the
Effective Date and through the Termination Date, such Indemnitor will not make
any distributions to its stockholders or other owners that would reduce its Net
Worth to less than $500 million.
          4. Delegation. Any Indemnitor may delegate its duties and obligations
under this Undertaking to Mr. Icahn, or to an Entity affiliated with Mr. Icahn,
so long as Mr. Icahn or such Entity agrees in writing to assume and fully
perform all of the obligations of the Indemnitor hereunder (the “Assumed
Obligations”). Any such delegation may be made without the consent of any
Indemnitee. In the case of any such delegation to any Entity, the Entity to
which such delegation is made must have a Net Worth in an amount equal to or
greater than $500 million at the time of such delegation. In the event of any
delegation pursuant to this Section 4, Indemnitor must provide written notice to
XO within two (2) business days of the effective date of such delegation.
          5. Release. Following any delegation in accordance with the terms of
Section 4 of this Undertaking: (i) the delegating Indemnitor shall be, and shall
be deemed to be, released from all of its duties and obligations hereunder and
shall have no liability to

 



--------------------------------------------------------------------------------



 



any Indemnitee in respect of this Undertaking, and all of the same shall, for
all purposes be deemed to have been included in the Assumed Obligations; and
(ii) thereafter the person or Entity assuming such duties and obligations shall
be deemed for all purposes to be the “Indemnitor” hereunder (and no other person
or Entity shall be deemed to be the Indemnitor for any purpose) until such time,
if any, of a subsequent delegation pursuant hereto.
          6. Effect; Termination. Notwithstanding the other provisions hereof,
the duties and obligations of the Indemnitor hereunder will: (i) be effective
and enforceable only from the Effective Date, if any; and (ii) terminate on the
Termination Date, if any.
          7. Enforcement. Each Indemnitee shall be an express third party
beneficiary of this Undertaking and shall be entitled to enforce the same as if
it were a party hereto.
          8. Waiver: Amendment. The provisions of this Undertaking may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Indemnitor and XO.
          9. Governing Law. This Undertaking shall in all respects be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, without regard to conflicts of laws principles thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Indemnitor has caused this Undertaking to be
executed as of the date first written above.

            INDEMNITOR:

STARFIRE HOLDING CORPORATION         By:   /s/Vincent Intrieri         Name:  
Vincent Intrieri        Title:   Vice President     

[SIGNATURE PAGE FOR INDEMNIFICATION UNDERTAKNG BY STARFIRE HOLDLNG CORPORATION
IN
FAVOR OF XO HOLDINGS, INC. DATED AUGUST 28, 2008]

 